EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16. (Currently Amended) The system of claim 11, wherein the router is configured to identify an edge EPC that is local to the router and communicatively coupled thereto, as the home EPC of the user equipment, if the unique identifier of the user equipment is available at a local routing table of the router.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2019/0313318 issued to Pawar et al., teaches categorizing and routing network traffic associated with at least one user equipment. There is at least two wireless networks, establishing a connection between the at least one user equipment and one of the at least two wireless networks, receiving the network traffic from the at least one user equipment  through one of the at least two wireless networks, categorizing the network traffic received from the at least one user equipment based on a unique service set identifier of one of the at least two wireless networks and routing the network traffic from the routing device to a corresponding gateway based on the categorization.
US 2018/0248787 issued to Rajagopal et al., teaches the local cloud RAN processes latency-sensitive applications, and the remote cloud RAN processes latency-tolerant applications. User traffic is appropriately routed to the correct cloud RAN based on the application. User equipment (UE) has no knowledge of which network is being used for processing, i.e., this network processing split is done in a manner that is transparent to the UE, e.g., by dynamically selecting a different access point name for local vs. remote processing. The processing split of the RAN between the local cloud RAN and the remote cloud RAN is done in a dynamic manner depending on the number of devices requiring low latency support. This allows the local cloud RAN to be very compact and low-cost since it does not have to process the latency-tolerant traffic.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
receive, from a user equipment, a request to register with the private cellular network, the user equipment having a unique identifier; determine, at the router or via cloud-based Evolved Packet Core (EPC) communicatively coupled to the router, a home EPC associated with the user equipment using the unique identifier of the user equipment; and establish an IP Multimedia Service (IMS) Access Point Name (APN) connection between the user equipment and the home EPC associated with the user equipment, the IMS APN enabling a seamless connectivity of the user equipment to a terminal on a Private Branch Exchange (PBX) system using a native dialer of the user equipment, wherein a command provided on the user equipment for connecting to the terminal on the PBX system is the same as a command to be provided on a PBX device within the PBX system for establishing a connection to the terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2010/0085896 issued to Hattori et al., teaches different location and establish communication between the different locations.
US 9,706,045 issued to Allen et al, teaches an IMS network node for establishing a first and second call leg for providing an end to end communication path between the enterprise user and the called party.
US 2015/0098394 issued to Corcoran et al., teaches IMS centralized services for providing services to legacy devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459